         Case 1:21-cv-00532-SAG Document 52 Filed 05/19/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



 BRYCE CARRASCO,                                   1:21-cv-00532-SAG
   Plaintiff
       v.                                          MOTION TO SHOW CAUSE

 M&T BANK,
  Defendant

                                 MOTION TO SHOW CAUSE

Plaintiff moves for the clerk to be disqualified from this case and sever involvement in further
proceedings, and to show good cause why the plaintiff should not move for sanctions for
extrajudicial tampering of on the record evidentiary material.




BRYCE CARRASCO,                                                            May 19, 2021
as Plaintiff
